Citation Nr: 0631282	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-27 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for gouty arthritis.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a heart condition.

6.  Entitlement to service connection for a skin disorder 
characterized as a fungal infection, claimed as due to in-
service herbicide exposure.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied entitlement to the benefits sought.  

With regard to the claims of whether new and material 
evidence has been received to reopen a claim of service 
connection for hearing loss and a back disability, it is 
apparent that the RO must have reopened the veteran's 
previously denied claim of service connection for hearing 
loss, but did not reopen the previously denied claim of 
service connection for a back disability, as evidenced by the 
January 2004 rating decision.  However, the United States 
Court of Appeals for Veterans Claims (Court) has made it 
clear that even if an RO makes an initial determination to 
reopen a claim, the Board must still review the RO's 
preliminary decision in that regard.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).  In this case, the Board reopens both 
claims, as noted herein below; however, since the RO has 
already had an opportunity to further develop the record and 
conduct a de novo review of the reopened claim of service 
connection for hearing loss, based on the evidence in its 
entirety, a decision by the Board on the merits of the 
veteran's claim of entitlement to service connection for 
hearing loss at this juncture is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Contrary to that scenario, the RO has not had an opportunity 
to further develop the record and conduct a de novo review of 
the reopened claim of service connection for a back 
disability, based on the evidence in its entirety, because 
the RO did not reopen that claim.  Thus, a decision by the 
Board on the merits of the veteran's claim of entitlement to 
service connection for a back disability at this juncture 
would be prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

During the pendency of this appeal, service connection for 
PTSD was granted.  In a July 2005 rating decision, the rating 
for the service-connected PTSD was increased from 10 percent 
to 30 percent, effective from March 21, 2005.  To the Board's 
knowledge, the veteran did not disagree with the July 2005 
rating decision.  

The reopened claim of service connection for a back 
disability, along with the issues of service connection for a 
skin disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1999 rating decision, the RO denied service 
connection for a back disability hearing loss.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's November 1999 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claims, and therefore raises a reasonable 
possibility of substantiating the claims of service 
connection for hearing loss and a back disability.

3.  The veteran's hearing loss, gouty arthritis and 
hypertension were not shown during service, or for many years 
after discharge from service, and the medical evidence of 
record does not link the veteran's current hearing loss, 
gouty arthritis, or hypertension to service, or to a service-
connected disability.

4.  A heart disorder was not shown in service, there is no 
competent medical evidence demonstrating a current heart 
disorder, nor is there any competent medical evidence 
relating a heart disorder to a disease or injury which had 
its onset in, or is otherwise related to, service.


CONCLUSIONS OF LAW

1.  The RO's November 1999 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's November 1999 rating decision which denied service 
connection for hearing loss and a back disability, thus, the 
claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).

3.  Neither hearing loss, hypertension, gouty arthritis, nor 
a heart disorder were incurred in or aggravated by the 
veteran's active military service, nor may they be presumed 
to have occurred therein.  38 U.S.C.A. § § 1110, 1112, 1131, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.303 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was accomplished, and the Board 
finds that the duty-to-assist notification provided to the 
veteran was adequate.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In a July 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims, and the 
effect of this duty upon his claims.  In addition, the 
veteran was advised, by virtue of a detailed June 2004 
statement of the case (SOC) and a January 2005 supplemental 
statement of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We therefore find 
that appropriate notice has been given in this case.  
Further, the claims file reflects that the SOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2006).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Additionally, the veteran 
specifically indicated in a statement dated in February 2005 
that he had nothing further to add regarding his claims.  
Thus, for these reasons, any failure in the timing or 
language of duty-to-assist notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1359, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding this matter for yet more development with regard to 
VA's duties to notify and assist.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  For those claims of 
service connection that are being denied, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  For those 
claims being remanded, the RO will now have the opportunity 
to cure any procedural defect with regard to notice of 
initial rating and effective date.  

II.  New and Material Evidence

In a November 1999 decision, the RO denied service connection 
for hearing loss and a back disability.  The basis of the 
denial with regard to the hearing loss claim was that the 
veteran's hearing was normal throughout service, at service 
discharge, and hearing loss was not noted at the time the 
veteran filed his claim of service connection in 1999.  The 
basis of the denial with regard to the back disability was 
that the veteran entered service with a pre-existing back 
disability and no in-service aggravation was noted.  

A notice of disagreement was not received within the 
subsequent one-year period.

Currently, the appellant contends that his hearing began to 
deteriorate during service and that he currently has a 
hearing loss.  With regard to his back disability, the 
veteran admits that he suffered a back injury prior to 
entering into active service; however, the veteran asserts 
that his pre-existing back disability was aggravated during 
service, as reflected on his service medical records.  

Additional evidence has been added to the record, including a 
current diagnosis of hearing loss, treatment records showing 
ongoing treatment for a back disability, VA examination 
reports, and written correspondence from the veteran.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that the veteran did not have defective 
hearing, and the veteran's per-existing back disorder was not 
aggravated during service.  The November 1999 RO decision is 
final.  38 U.S.C.A. § 7105 (West 2002).

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record 
includes/consists of VA examinations and audiometric testing 
which shows a current diagnosis of hearing loss, and a 
current back disorder.  Additionally, the veteran explained 
that his back was re-injured in service and thus aggravated 
beyond the natural progression of the disability.  Thus, the 
additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defects.

Evidence submitted since the RO's November 1999 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claims, and raises a reasonable possibility of 
substantiating the claims.  New and material evidence has 
been received since the RO's November 1999 decision; thus, 
the claims of service connection for hearing loss and a back 
disability are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).

III.  Service Connection

The veteran asserts that service connection is warranted for, 
inter alia, hearing loss, gouty arthritis, hypertension, and 
a heart condition.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A.  Hearing Loss

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

The Court has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to disease or injury in service.  Id. at 
160.  

A review of the veteran's service medical records reflects 
that the veteran's hearing throughout service did not meet 
the criteria for establishing a hearing disability.  Despite 
the veteran's complaints of decreased hearing from the time 
he entered service, until his discharge, the service 
discharge examination shows only that the veteran had pure 
tone threshold decibel readings no higher than 25 in both 
ears as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
0
25
LEFT
5
5
25
0
25

Thus, the Board concludes that, according to the Court in 
Hensley, the veteran has some degree of hearing loss at 
discharge from service.  

A private audiogram report from February 2003 notes mild 
hearing loss at 500 Hz, sloping to profound hearing loss at 
4000 Hz.  At VA audiological examination in September 2003, 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
20
40
85
85
LEFT
n/a
25
55
90
95

Average in the right ear was 58 and average in the left ear 
was 66.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and of 72 percent in 
the left ear.

Although the veteran gave a history of noise exposure due to 
heavy artillery in service, the examiner opined that the 
veteran's current hearing loss was not likely incurred in or 
aggravated by service because the veteran's service medical 
records were negative for hearing loss and tinnitus.  

Thus, in sum, the veteran had some degree of hearing loss at 
discharge from service; therefore, he was afforded a VA 
examination to determine if any current hearing loss was 
related to service given that the extent of in-service 
hearing loss, if any, did not meet the criteria for a hearing 
loss disability for VA purposes at the time of discharge from 
service.  Currently, the veteran has a diagnosis of bilateral 
high frequency sensorineural hearing loss; however, the 
veteran's hearing loss disability was first diagnosed many 
years after discharge from service, and a VA examiner has 
opined that the veteran's current hearing loss is unrelated 
to in-service noise exposure.  

Although the veteran has asserted that his hearing loss was 
aggravated during service, he is not a medical expert, and 
therefore not competent to express an authoritative opinion 
on this issue.  Additionally, there is no evidence of record, 
other than the appellant's contentions, that his current 
hearing loss disorder is related to any noise exposure during 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  There is no 
medical opinion of record to support the veteran's 
assertions, or contradict the VA examiner's opinion.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for hearing loss.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 
4.3 (2006).  


B.  Gouty Arthritis and Hypertension

The veteran's service medical records are negative for 
complaints, findings or diagnosis of gouty arthritis or 
hypertension.  On the veteran's discharge examination report 
from July 1971, the veteran's blood pressure was 130/80.  

The veteran reported at his VA examination in September 2003, 
the veteran reported that his gouty arthritis was first 
diagnosed in 1983 and hypertension was first diagnosed only 
three years prior to the examination.  The examiner noted a 
diagnosis of hypertension, beginning about 1999, not service-
related, and well-controlled on medication.  The examiner 
also noted a diagnosis of gouty arthritis, diagnosed about 
1983, not service-related.  

VA examination in October 2004 also noted that the veteran's 
hypertension began many years after service, and the examiner 
opined that it was less likely than not that the veteran's 
hypertension had its onset during service or was related to 
any other disease or injury incurred during active duty, 
including PTSD.  

There are no opinions to the contrary.  Although the veteran 
asserts that his gouty arthritis and hypertension are 
service-related, there is no evidence of record to support 
these assertions.  As the appellant is not a medical expert, 
he is not competent to express an authoritative opinion on 
this issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against grants of 
service connection for gouty arthritis and/or hypertension, 
as the objective findings indicate that the veteran's 
hypertension and gouty arthritis began many years after 
service.  Moreover, the veteran, via the veteran's own 
report, indicated at VA examination that the gouty arthritis 
and hypertension began many years after discharge from 
service.  In reaching this decision the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. § 4.3 (2006).  

C.  Heart Condition

A careful review of the veteran's service medical records are 
negative for complaints, findings or diagnosis of heart 
disease or other heart condition or disability.  

VA examination in September 2003 indicated that the veteran 
did not have any current specific heart problems.  VA 
examination in October 2004 revealed that the veteran was 
initially evaluated for chest pain in 2001.  At that time, he 
had a cardio-lite stress test, which showed some reversible 
ischemic changes, and it was thought to be controlled by 
treatment with medications.  No further workup was done.  
Since that time, the veteran had not reported any problems 
with chest pains or palpitations.  Examination of the heard 
revealed normal heart sounds, with no additional heart sounds 
or murmurs.  Good peripheral pulses were noted, with equal 
volume and no JVD.  A chest x-ray revealed no evidence of 
active infiltrate or effusion.  The heart and mediastinal 
structures were unremarkable.  The impression was 
hypertensive heart disease with cardio-lite stress test that 
showed minor abnormalities and ischemia not requiring 
surgical interventional procedures.  The examiner further 
noted that coronary artery disease was caused by 
atherosclerotic lesions in the coronary arteries, and was 
unrelated to PTSD.  

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Under 38 U.S.C.A. § 1110, it is essential that 
there be a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Absent proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In this case, there is no medical evidence establishing a 
current heart disorder for which service connection may be 
established.  Moreover, the evidence does not establish that 
any current heart condition had its onset during service.  
Thus, the preponderance of the evidence is against a finding 
service connection and the claim must be denied. 


ORDER

New and material evidence sufficient to warrant reopening the 
claims of entitlement to hearing loss and a back disability 
having been submitted, the claims are reopened.

Service connection for hearing loss is denied.  

Service connection for gouty arthritis is denied.  

Service connection for hypertension is denied.  

Service connection for a heart disorder is denied.  




REMAND

Having reopened the claim of service connection for a back 
disability, VA now has the duty to notify the appellant as to 
how to substantiate his claim and to assist him in the 
development of the claim.  As such, the AMC must obtain 
relevant records which could possibly substantiate the claim 
and conduct an appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) 
(West 2002).  

In view of the above determination that the veteran's claim 
as to this issue is reopened, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  In this 
regard, VA is now required to assess the credibility and 
probative value of all the evidence of record in determining 
whether the claim may be granted.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In this regard, the Board notes that while the veteran's 
assertions are presumed credible for the limited purpose of 
reopening the claim, the presumption of credibility does not 
extend beyond this determination.  See Chipego v. Brown, 4 
Vet. App. 102, 104- 105 (1993).  

In this case, the evidence of record reveals that the veteran 
indeed complained of back pain during service, on multiple 
occasions.  The current medical evidence indicates that the 
veteran has a back disability.  In November 1999, the RO's 
rating decision denied the veteran's claim of service 
connection for a back disability on the basis that it pre-
existed service.  The RO did not, however, fully address the 
issue of whether the veteran's pre-existing back disability 
was aggravated during service, as the veteran now asserts.  
On remand, the veteran should be afforded a VA examination to 
determine whether the veteran has a current back disorder 
that was incurred in or aggravated by service, to include 
whether any pre-existing back injury was aggravated during 
service.  

With regard to the veteran's claim of service connection for 
a foot fungus, the veteran has asserted that he developed a 
skin rash during service, which spread to various parts of 
his body, including his feet.  The veteran asserts that the 
rash was caused by in-service herbicide exposure.  Indeed, 
the service medical records show that the veteran was treated 
on two occasions in April 1971 for complaints of red lesions 
on his stomach and groin area.  At that time, the veteran 
indicated that the rash had been present for the past nine 
months.  The RO denied the veteran's claim based on a finding 
that the veteran's current foot fungus, if any, was not 
incurred during service.  The RO failed to address the 
question of whether the veteran's skin rash in service is 
related to any current disability and, if so, whether the 
skin disorder resulted from in-service herbicide exposure.  
On remand, the veteran should be afforded a VA examination to 
determine whether the veteran has a current skin condition 
that was incurred in or aggravated by service, to include 
whether the veteran suffers from chloracne, or other skin 
condition that could be related to in-service herbicide 
exposure.  

The veteran should be afforded additional opportunity to 
obtain and submit any additional relevant medical records 
pertinent to his claims of service connection.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for a 
skin condition and a back disability, not 
already associated with the claims file.  

2.  After all available records are 
obtained, schedule the veteran for a VA 
examination(s) to determine the current 
nature and likely etiology of the back 
disability and any current skin disorder.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested stud(ies).  The examiner(s) 
in this regard should elicit from the 
veteran and record a full clinical 
history referable to the back disability 
and skin disorder.  

a.  The orthopedic examiner should first 
identify if any such back disability 
exists, and if so, should provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
that any current back disability had its 
onset during service, or whether any pre-
existing back injury was aggravated 
during service, based on all of the 
pertinent VA and private medical evidence 
in the claims file.  

b.  The dermatology examiner should first 
identify if any such skin disorder 
exists, and if so, whether the veteran 
has chloracne or other skin disorder 
which could be related to in-service 
herbicide exposure.  The examiner should 
provide an opinion, with adequate 
rationale, as to whether it is at least 
as likely as not that any current skin 
disorder had its onset during service, or 
was caused by in-service herbicide 
exposure, based on all of the pertinent 
VA and private medical evidence in the 
claims file.  

c.  All examiners should consider the 
service medical records and VA records, 
as well as any additional pertinent 
medical evidence that is obtained and 
associated with the claims file 
subsequent to this remand.  All findings 
must be reported in detail and all 
indicated testing must be accomplished.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
certain time of onset (e.g., during 
service) of a disorder as it is to find 
against it.)

3.  Following completion of the 
development requested hereinabove, the 
RO/AMC must undertake to review the 
veteran's claims.  If any benefit sought 
on appeal remains denied, then the veteran 
and his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


